DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/05/2022 has been entered.

	
Status of Claims
Claim(s) 1, 3-8, 10-13, 15-20 is/are pending of which Claim(s) 1 and 13 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
Argument:
	Applicant argues that Kato and Phillipe do not provide teachings for the unitary/contiguous strip shaped member being formed by the leg straps in a straight line having a constant width along its entire length.
	Examiner’s Response:
Applicant's arguments filed 6/01/2022 have been fully considered but they are not persuasive. A new reference of MacAllister has been provided for the newly amended language in regards to having the leg straps and anti-rotation member being linked such that the unitary/contiguous strip shaped member has a constant width across its entire length. 	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “securing members” and “securing units” in claims 1-3, 5, 13, and 15. According to the instant specification Page 18, these are removable fasteners such as hook-and-loop material, ring snap fasteners, button and button holes, jean buttons, interlocking discs, or two-prong snap buttons.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 13-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2006149517 A) (see previously attached machine translation) in view of Philippe (WO 2004078077 A1) (see previously attached machine translation for referenced paragraph numbers) in view of MacAllister (US 20030009120 A1).
Regarding claims 1 and 3, Kato discloses a lower body assisting device 61 (See Figures 14a-b, embodiment 13 of Kato, see lines 1420-1483) comprising:
a strip-shaped right leg strap 53A (See Figure s14a-b) that is configured to exert, on a right thigh RL of a subject, a force making right thigh muscles rotate internally by wrapping the right leg strap 53A around the right thigh RL at a predetermined compression pressure in use (See Annotated Figure 14a-b for force arrows showing how the device causes thigh muscles RL to rotate inwardly, and see lines 1459-1465 wherein the device is described as pulling the leg inward wherein this is shown to be internal rotation based on the construction of the device, see further lines 1454-1457 wherein the tensile/pulling force can be adjusted via connecting tool 63);
a strip-shaped left leg strap 53B (See Figures 14a-b) that is configured to exert, on a left thigh LL of the subject, a force making left thigh muscles rotate internally by wrapping the left leg strap 53B around the left thigh LL at a predetermined compression pressure in use (See Annotated Figure 14a-b for force arrows showing how the device causes thigh muscles LL to rotate inwardly, and see lines 1459-1465 wherein the device is described as pulling the leg inward wherein this is shown to be internal rotation based on the construction of the device, see further lines 1454-1457 wherein the tensile/pulling force can be adjusted via connecting tool 63); 
and a strip-shaped anti-rotation member R (reference numbers 52A/52B/62 wherein these will be henceforth referred back to as R) (See Figures 14a-b, all one member ultimately just different named portions, and this member R is strip-shaped) that united to the right leg strap 53A (See Figures 14a-b, and lines 1427-1436, connected at 55A) (see lines 1454-1458 wherein the anti-rotation member R (portion 52A) may be sewn to the right leg strap 53A wherein being “sewn” unites them via being an integral connection) and is configured to actively pull the right leg strap 53A wrapped around the right thigh RL in a direction of internal rotation of the right thigh muscles (See Annotated Figure 14a-b for force arrows showing how the device causes thigh muscles RL to rotate inwardly, and see lines 1459-1465 wherein the device is described as pulling the leg inward wherein this is shown to be internal rotation based on the construction of the device, see further lines 1454-1457 wherein the tensile/pulling force can be adjusted via connecting tool 63), and that is united to the left leg strap 53B (see lines 1454-1458 wherein the anti-rotation member R (portion 52B) may be sewn to the left leg strap 53B wherein being “sewn” unites them via being an integral connection) and is configured to actively pull the left leg strap 53B wrapped around the left thigh LL in a direction of internal rotation of the left thigh muscles (See Annotated Figure 14a-b for force arrows showing how the device causes thigh muscles LL to rotate inwardly, and see lines 1459-1465 wherein the device is described as pulling the leg inward wherein this is shown to be internal rotation based on the construction of the device, see further lines 1454-1457 wherein the tensile/pulling force can be adjusted via connecting tool 63),
wherein the right leg strap 53A, the left leg strap 53B, and anti-rotation member R are stretchable lengthwise (see lines 1447-1450 wherein the anti-rotation member R and leg straps 53A/53B are made of operon rubber) (operon rubber, see lines 762-763, is “an elastic material with excellent stretchability and excellent fit, and there is no worry of losing its shape due to washing at home or aging due to dry cleaning”, thus being stretchable lengthwise), and 
wherein the right leg strap 53A, the anti-rotation member R, and the left leg strap 53B (See Figures 14) are linked in this order in a straight line (See Figure 14 wherein they are linked in this “order”, and can be said to be linked in a straight line as a straight line could be drawn across the connected components when laid out flat) and comprise a unitary strip-shaped member 53A/R/53B (see lines 1454-1458 as discussed above wherein they may all be sewn together thus being unitary and each part is strip shaped as seen in Figure 14),
wherein the unitary strip-shaped member R has a length (See Fig. 14) and a stretchability (lines 1447-1450, 762-763, this is made of operon rubber thus having a stretchability) configured such that the right leg strap 53A makes the right thigh muscles rotate internally in use, and the left leg strap 53B makes the left thigh muscles rotate internally in use (See Annotated Figure 14a-b for force arrows showing how the device causes thigh muscles RL and LL to rotate inwardly, and see lines 1459-1465 wherein the device is described as pulling the leg inward wherein this is shown to be internal rotation based on the construction of the device, see further lines 1454-1457 wherein the tensile/pulling force can be adjusted via connecting tool 63),
wherein the unitary strip shaped member 53A/R/53B defines a front side and a reverse side opposite to the front side (See Figure 14, wherein this is a material strap such that the internally hidden (which is implicitly present) facing side of the strap is the “front side” and the exterior, opposite side of the strap is the “reverse side”).

    PNG
    media_image1.png
    497
    901
    media_image1.png
    Greyscale

	Kato does not disclose wherein the unitary strip-shaped member defines a front side and a reverse side opposite to the front side, wherein the right leg strap has a terminal end that defines a first lengthwise end of the unitary strip-shaped member, and wherein the left leg strap has a terminal end that defines a second lengthwise end of the unitary strip-shaped member, which is opposite to the first lengthwise end; a first securing member configured to be disposed on the reverse side of the unitary strip-shaped member at the first lengthwise end so that the first securing member can be removably secured to the front side of the unitary strip-shaped member when the right leg strap is wrapped around the right thigh; and a second securing member configured to be disposed on the front side of the unitary strip-shaped member at the second lengthwise end so that the second securing member can be removably secured to the reverse side of the unitary strip-shaped member when the left leg strap is wrapped around the left thigh (claim 1); 
a third securing member disposed on the front side of the unitary strip shaped member within the right leg strap, and a fourth securing member disposed on a reverse side of the unitary strip shaped member within the left leg strap, wherein the first securing member removably attaches to the third securing member, wherein the second securing member removably attaches to the fourth securing member (claim 3).
However, Philippe teaches analogous right and left leg straps 21/22 (See Figure 2) (see paragraphs [33-38]) which are apart of an overall analogous unitary strip shaped member (See Figure 2, wherein there are strip shaped straps 31/32/33/34 unitarily connecting the right and left leg straps 21/22, thus forming a unitary strip shaped member with the leg straps 21/22), the unitary strip-shaped member defines a front side and a reverse side opposite to the front side (See Figure 2, wherein the surfaces of the straps facing internally are the “front side” and the surfaces of the straps facing externally are the “reverse side” as this side is opposite the internally facing “front side”); 
wherein the right leg strap 21 has a terminal end 212 that defines a first lengthwise end 212 of the unitary strip-shaped member (See Figure 2 and [37], wherein this end 212 may be called a first lengthwise terminal end 212 of the unitarily assembled straps forming the unitary strip shaped member); 
and wherein the left leg strap 22 has a terminal end 222 that defines a second lengthwise end 222 of the unitary strip-shaped member (See Figure 2 and para [37], wherein this end 222 may be called a second lengthwise terminal end 222 of the unitarily assembled straps forming the unitary strip shaped member), which is opposite to the first lengthwise end 212 (See Figure 2, wherein the second end 222 is on the opposite left leg strap 22 compared to the right leg strap 21 from which the end 212 is on, thus being opposite);
a first securing member 214 (See Figure 2 and [37-38], “hook and loop” 214) configured to be disposed on the reverse side (exterior facing side) of the unitary strip-shaped member at the first lengthwise end 212 (See Figure 2, wherein the first securing member 214 is on the reverse (externally facing) side of the unitary straps) so that the first securing member 214 can be removably secured to the front (interiorly facing) side of the unitary strip-shaped member when the right leg strap 21 is wrapped around the right thigh (See Figure 2 and [37-38], wherein this “hook and loop” of the first securing member 214 attaches to “hook and loop” 213 which is on the front (interiorly facing) side of the unitary straps); and 
a second securing member 213-2 configured to be disposed on the front side (interior side) of the unitary strip-shaped member (See Figure 2 and [37-38], wherein the left leg strap ends are also disposed with “hook and loop” strips 213/214, using “213-2” to refer to the front, interior facing strip being overlapped at end 222 as seen in Figure 2) at the second lengthwise end 222 so that the second securing member 213-2 can be removably secured to the reverse side (exteriorly facing side) of the unitary strip-shaped member when the left leg strap 22 is wrapped around the left thigh (See Figure 2 and [36-37], wherein the “hook and loop” is a removable securement being attached at a reverse side of the unitary straps of the left leg strap 22 herein);
a third securing member 213 disposed on the front side (interior facing side) of the unitary strip shaped member within the right leg strap 21 (See Figure 2 and [36-38], wherein the interior facing/front side of the unitary straps within the right leg strap 21 has a third securing member (“hook and loop”) 213), and 
a fourth securing member 214-2 disposed on a reverse (exterior facing side) side of the unitary strip shaped member within the left leg strap 22 (See Figure 2 and [37-38], wherein the left leg strap ends are also disposed with “hook and loop” strips 213/214, using “214-2” to refer to the reverse/exterior facing strip being overlapped at end 221 as seen in Figure 2), 
wherein the first securing member 214 removably attaches to the third securing member 213 (See Figure 2 and [36-37], wherein hook and loop attachment is implicitly removable), wherein the second securing member 213-2 removably attaches to the fourth securing member 214-2 (See Figure 2, wherein the left leg strap is also provided with hook and loop strips 213/214 at ends 221/222 for removable attachment therein),
wherein this form of attachment means allows the intended gripping of the thighs (see [33]) to be adapted to people of differing builds (see [29-30]).
Therefore it would have been oblivious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leg straps 53A/53B of the unitary strip shaped member 53A/R/53B of Kato to have the structure of the right and left leg straps 21/22 as taught by Philippe above in order to enable the device to be sufficiently gripped to the thighs of the user and to allow the leg straps to be easily adapted to people of differing builds (See Philippe [33, 29-30]).
Kato in view of Phillipe does not disclose the right leg strap, anti-rotation member, left leg strap, and are linked in a straight line to form a unitary strip shaped member having a constant width along an entire length thereof.
However, MacAllister teaches an analogous lower body assisting device 40 (Fig. 1-14) comprising a unitary strip-shaped member 40 (Fig. 1-14) which comprises an analogous leg strap 1 (Fig. 1-14, portion 1 of the member 40) and an analogous anti-rotation member 2 (Fig. 1-14, portion 8 of the member 40; [0034-0036] member 2 is capable of exerting anti-rotation forces of the hip), wherein the leg strap 1 and anti-rotation member 2 are linked in a straight line (Fig. 5), the unitary strip shaped member 40 having a constant width along an entire length thereof (Fig. 1-14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leg strap and anti-rotation member of Kato in view of Phillipe to be linked in a straight line to form a unitary strip shaped member having a constant width along an entire length thereof as taught by MacAllister as a matter of aesthetic design choice (See MPEP 2144.04(I)) as the leg strap and anti-rotation member of MacAllister provides the same functionality (even with the different constant width design) as the leg straps and anti-rotation member of Kato of wrapping around the leg of the user and providing a pulling force via the anti-rotation member (Examiner further notes that there is no criticality drawn towards the language of being linked in “a straight line to form a unitary strip shaped member having a constant width along an entire length thereof” within Applicant’s specification).
Regarding claim 4, Kato in view of Phillipe in view of MacAllister discloses the invention of claim 1 above.
Kato discloses wherein the anti-rotation member R is configured to stretch lengthwise in between the right leg strap 53A and the left leg strap 53B and independently of a body of the subject (See Figures 14a-b, wherein anti-rotation member R is not specifically attached to any part of the body except at the leg straps 53A/53B).
Regarding claim 5, Kato in view of Philippe in view of MacAllister discloses the invention of claim 1 and 3 above.
Philippe further teaches the third securing member 213 is configured to be disposed at a position closer, by a distance shorter than a circumference of the right thigh of the subject (this is interpreted to mean that the distance of the first securing member to the center is greater (or shorter in the vice versa) than the distance of the second securing member to the center by this distance that is “shorter than a circumference of the thigh”, important for the elaboration below), to a center 63 (of portion 62 of anti-rotation member R, see Figure 14 of Kato) along a length of the unitary strip-shaped member than the first lengthwise end 212 (as combined Kato and Philippe have created a structure wherein the anti-rotation member R of Kato unites to the right leg strap 21 of Philippe (see modification above) wherein as seen in Figures 14a-14b of Kato the anti-rotation member R unites to the right leg strap at the location 55A which is closer to the medial side of the thigh and thus 55A is closer to the third securing member 213 which has a shorter distance to the medial side of the thigh than the first securing member 214 at the first end 212 (See Figure 2 of Philippe) which then means the center 63 of the anti-rotation member R of the unitary member is closer to the third securing member 213 than the first securing member 214 because of where the location 55A is, as the distance between 55A and 63 is shared between the two points, thus for the explanation below 55A functionally is the “center” 55A; 
wherein then further the distance B of the third securing member 213 to the center 55A would be shorter than the distance A of the first securing member 214 to the center 55A by a distance C shorter than a circumference of thigh of the user because as seen in Figures 1-2 of Philippe the right leg strap 21 fits around and grips the thigh of the user thus the length of the leg strap portion 21 as a whole must be slightly less than the circumference of the user’s thigh or else it would fall off the thigh and not grip it, and furthermore the distances A and B to the point 55A add up to be the length of strap 21 meaning that the difference in distance in A and B will always be a distance shorter than the length of the thigh strap itself and thus shorter than the circumference of the user’s thigh, See attached illustration below to aid in this explanation of Kato and Philippe as combined).


    PNG
    media_image2.png
    489
    802
    media_image2.png
    Greyscale


Regarding claim 6, Kato in view of Phillipe in view of MacAllister discloses the invention of claim 1 above.
Kato further discloses wherein the anti-rotation member R includes a length adjustment member 63 (see line 1436).
Regarding claim 7, Kato in view of Phillipe in view of MacAllister discloses the invention of claim 1 above.
Kato further discloses wherein the anti-rotation member R has a length configured to connect a back of the right leg strap 53A worn on the right thigh RL of the subject and a back of the left leg strap 53B worn on the left thigh LL of the subject with each other along a path (See Annotated Figures 14a-b):
from the back of the right leg strap 53A to a left ilium of the subject, going around an outside of the right leg strap 53A and along a front side of a body of the subject; from the left ilium, folding back in toward a right ilium of the subject, going along a back side of the body of the subject; and from the right ilium to a back of the left thigh LL, going along the front side of the body of the subject and around an outside of the left leg strap 53B, or vice versa (See Annotated Figure 14a-b).
Regarding claims 13 and 15, Kato discloses a lower body assisting method (see Annotated Figures 14a-b and lines 1420-1483) comprising: 
wrapping around a right thigh RL of a subject (See Figure 14a-b) a right leg strap portion 53A (See Annotated Figures 14a-b) of a lower body assisting device (See Figure 14a-b wherein all the parts as shown is the “device”), the lower body assisting device comprising a contiguous strip-shaped member 53A/52A/62/52B/53B (see Figures 14a-b, see lines 1454-1458 wherein these members may be sewn to each other and when combined are “contiguous”) (see lines 1427-1436), the right leg strap portion 53A, an anti-rotation member R (reference numbers 52A/62/52B wherein these will be henceforth referred back to as R), and a left leg strap portion 53B (See Figures 14a-b wherein they are attached in that order as well with anti-rotation member R being between the leg straps 53A/53B) linked in this order (Fig. 14),
wherein the right leg strap 53A, the anti-rotation member R, and the left leg strap 53B are stretchable lengthwise (see lines 1447-1450 wherein the anti-rotation member R and leg straps 53A/53B are made of operon rubber) (operon rubber, see lines 762-763, is “an elastic material with excellent stretchability and excellent fit, and there is no worry of losing its shape due to washing at home or aging due to dry cleaning”);
wherein the continuous strip shaped member 53A/R/53B defines a front side and a reverse side opposite to the front side (See Figure 14, wherein this is a material strap such that the internally hidden (which is implicitly present) facing side of the strap is the “front side” and the exterior, opposite side of the strap is the “reverse side”),
routing the anti-rotation member portion R around a waist of the subject (See Figures 14a-b wherein the portion 62 of R routes around the back of the waist, see line 1429);
wrapping the strip-shaped left leg strap portion 53B around a left thigh LL of a subject (See Annotated Figures 14a-b),
such that the anti-rotation member portion R extends from a back of the right leg strap portion 53A worn on the right thigh RL of the subject and a back of the left leg strap portion 53B worn on the left thigh LL of the subject (See Annotated Figures 14a-b); 
actively pulling, with the anti-rotation member portion R, the right leg strap portion 53A wrapped around the right thigh RL in a direction of internal rotation of thigh muscles of the right thigh RL (see the force arrows in Annotated Figures 14a-b), such that the right leg strap portion 53A exerts, on the right thigh RL, a force making the right thigh muscles rotate internally (see the force arrows in Annotated Figures 14a-b) (further see lines 1459-1465, wherein the members 52A/52B (parts of anti-rotation member portion R) deliver a tensile force (which is a pulling force) to the portions 55A/55B which are the fitting areas attached to the right/left leg straps 53A/53B (See Figures 14a-b) such that the right and left thighs of the user are pulled inward (thus “internally”) by this force wherein the thighs include the thigh muscles); and 
actively pulling, with the anti-rotation member portion R, the left leg strap portion 53B wrapped around the left thigh LL in a direction of internal rotation of thigh muscles of the left thigh LL (see the force arrows in Annotated Figures 14a-b), such that the left leg strap portion 53B exerts, on the left thigh LL, a force making the left thigh muscles rotate internally (see the force arrows in Annotated Figures 14a-b) (further see lines 1459-1465, wherein the members 52A/52B (parts of anti-rotation member portion R) deliver a tensile force (which is a pulling force) to the portions 55A/55B which are the fitting areas attached to the right/left leg straps 53A/53B (See Figures 14a-b) such that the right and left thighs of the user are pulled inward (thus “internally”) by this force wherein the thighs include the thigh muscles).
	Kato does not disclose wherein the contiguous strip-shaped member defines a front side and a reverse side opposite to the front side, wherein the right leg strap has a terminal end that defines a first lengthwise end of the contiguous strip-shaped member, and wherein the left leg strap has a terminal end that defines a second lengthwise end of the contiguous strip-shaped member, which is opposite to the first lengthwise end; a first securing member configured to be disposed on the reverse side of the contiguous strip-shaped member at the first lengthwise end so that the first securing member can be removably secured to the front side of the contiguous strip-shaped member when the right leg strap is wrapped around the right thigh; and a second securing member configured to be disposed on the front side of the contiguous strip-shaped member at the second lengthwise end so that the second securing member can be removably secured to the reverse side of the contiguous strip-shaped member when the left leg strap is wrapped around the left thigh; securing the first securing member to the front side of the contiguous strip shaped member within the right leg strap portion; securing the second securing member to the reverse side of the contiguous strip shaped member within the right leg strap portion (claim 13); 
a third securing member disposed on the front side of the contiguous strip shaped member within the right leg strap, and a fourth securing member disposed on a reverse side of the contiguous strip shaped member within the left leg strap, wherein the method further comprises attaching the first securing member to the third securing member, and attaching the second securing member to the fourth securing member (claim 15),
wherein the contiguous strip-shaped member R has a length (See Fig. 14) and a stretchability (lines 1447-1450, 762-763, this is made of operon rubber thus having a stretchability) configured such that the right leg strap 53A makes the right thigh muscles rotate internally in use, and the left leg strap 53B makes the left thigh muscles rotate internally in use (See Annotated Figure 14a-b for force arrows showing how the device causes thigh muscles RL and LL to rotate inwardly, and see lines 1459-1465 wherein the device is described as pulling the leg inward wherein this is shown to be internal rotation based on the construction of the device, see further lines 1454-1457 wherein the tensile/pulling force can be adjusted via connecting tool 63).
However, Philippe teaches analogous right and left leg straps 21/22 (See Figure 2) (see paragraphs [33-38]) which are a part of an overall analogous contiguous strip shaped member (See Figure 2, wherein there are strip shaped straps 31/32/33/34 contiguously connecting the right and left leg straps 21/22, thus forming a contiguous strip shaped member with the leg straps 21/22), the contiguous strip-shaped member defines a front side and a reverse side opposite to the front side (See Figure 2, wherein the surfaces of the straps facing internally are the “front side” and the surfaces of the straps facing externally are the “reverse side” as this side is opposite the internally facing “front side”); 
wherein the right leg strap 21 has a terminal end 212 that defines a first lengthwise end 212 of the contiguous strip-shaped member (See Figure 2 and [37], wherein this end 212 may be called a first lengthwise terminal end 212 of the contiguously assembled straps forming the contiguous strip shaped member); 
and wherein the left leg strap 22 has a terminal end 222 that defines a second lengthwise end 222 of the contiguous strip-shaped member (See Figure 2 and para [37], wherein this end 222 may be called a second lengthwise terminal end 222 of the contiguously assembled straps forming the contiguous strip shaped member), which is opposite to the first lengthwise end 212 (See Figure 2, wherein the second end 222 is on the opposite left leg strap 22 compared to the right leg strap 21 from which the end 212 is on, thus being opposite);
a first securing member 214 (See Figure 2 and [37-38], “hook and loop” 214) configured to be disposed on the reverse side (exterior facing side) of the contiguous strip-shaped member at the first lengthwise end 212 (See Figure 2, wherein the first securing member 214 is on the reverse (externally facing) side of the contiguous straps) so that the first securing member 214 can be removably secured to the front (interiorly facing) side of the contiguous strip-shaped member when the right leg strap 21 is wrapped around the right thigh (See Figure 2 and [37-38], wherein this “hook and loop” of the first securing member 214 attaches to “hook and loop” 213 which is on the front (interiorly facing) side of the contiguous straps); and 
a second securing member 213-2 configured to be disposed on the front side (interior side) of the contiguous strip-shaped member (See Figure 2 and [37-38], wherein the left leg strap ends are also disposed with “hook and loop” strips 213/214, using “213-2” to refer to the front, interior facing strip being overlapped at end 222 as seen in Figure 2) at the second lengthwise end 222 so that the second securing member 213-2 can be removably secured to the reverse side (exteriorly facing side) of the contiguous strip-shaped member when the left leg strap 22 is wrapped around the left thigh (See Figure 2 and [36-37], wherein the “hook and loop” is a removable securement being attached at a reverse side of the contiguous straps of the left leg strap 22 herein);
securing the first securing member 214 to the front (interiorly facing) side of the contiguous strip shaped member within the right leg strap portion 21 (See Figure 2 and [36-38], wherein the hook and loop 214 secures to the interiorly facing/front side hook and loop 213 which is a part of the continuous straps of Philippe and within the right leg strap portion 21); securing the second securing member 213-2 to the reverse (exteriorly facing) side of the contiguous strip shaped member within the left leg strap portion 22 (See Figure 2 and [36-38], wherein the hook and loop 213-2 of the left leg strap is secured to the exteriorly facing/reverse side hook and loop 214-2 which is a part of the continuous straps of Philippe and within the left leg strap portion 22);
a third securing member 213 disposed on the front side (interior facing side) of the contiguous strip shaped member within the right leg strap 21 (See Figure 2 and [36-38], wherein the interior facing/front side of the contiguous straps within the right leg strap 21 has a third securing member (“hook and loop”) 213), and 
a fourth securing member 214-2 disposed on a reverse (exterior facing side) side of the contiguous strip shaped member within the left leg strap 22 (See Figure 2 and [37-38], wherein the left leg strap ends are also disposed with “hook and loop” strips 213/214, using “214-2” to refer to the reverse/exterior facing strip being overlapped at end 221 as seen in Figure 2), 
wherein the method (of using the securing members of Phillipe) further comprises attaching the first securing member 214 to the third securing member 213 (See Figure 2 and [36-37]), and attaching the second securing member 213-2 to the fourth securing member 214-2 (See Figure 2 and [36-37], wherein the left leg strap is also provided with hook and loop strips 213/214 at ends 221/222 for removable attachment therein);
wherein this form of attachment means allows the intended gripping of the thighs (see [33]) to be adapted to people of differing builds (see [29-30]).
Therefore it would have been oblivious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leg straps 53A/53B of the contiguous strip shaped member 53A/R/53B of Kato to have the structure and corresponding method of use of the right and left leg straps 21/22 as taught by Philippe above in order to enable the device to be sufficiently gripped to the thighs of the user and to allow the leg straps to be easily adapted to people of differing builds (See Philippe [33, 29-30]).
Kato in view of Phillipe does not disclose the right leg strap, anti-rotation member, left leg strap, and are linked in a straight line to form a contiguous strip shaped member having a constant width along an entire length of the contiguous strip shaped member.
However, MacAllister teaches an analogous lower body assisting device 40 (Fig. 1-14) comprising a contiguous strip-shaped member 40 (Fig. 1-14) which comprises an analogous leg strap 1 (Fig. 1-14, portion 1 of the member 40) and an analogous anti-rotation member 2 (Fig. 1-14, portion 8 of the member 40; [0034-0036] member 2 is capable of exerting anti-rotation forces of the hip), wherein the leg strap 1 and anti-rotation member 2 are linked in a straight line (Fig. 5), the contiguous strip shaped member 40 having a constant width along an entire length thereof (Fig. 1-14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leg strap and anti-rotation member of Kato in view of Phillipe to be linked in a straight line to form a contiguous strip shaped member having a constant width along an entire length thereof as taught by MacAllister as a matter of aesthetic design choice (See MPEP 2144.04(I)) as the leg strap and anti-rotation member of MacAllister provides the same functionality (even with the different constant width design) as the leg straps and anti-rotation member of Kato of wrapping around the leg of the user and providing a pulling force via the anti-rotation member (Examiner further notes that there is no criticality drawn towards the language of being linked in “a straight line to form a unitary strip shaped member having a constant width along an entire length thereof” within Applicant’s specification).
Regarding claim 14, Kato in view of Phillipe in view of MacAllister discloses the method of claim 13 above.
Kato discloses wherein the continuous strip shaped member 53A/R/53B has a substantially constant width along its entire length (see lines 1447-1450 wherein all parts have the same width of 6 cm).
Regarding claim 18, Kato in view of Phillipe in view of MacAllister discloses the invention of claim 1 above.
Kato discloses wherein the right leg strap 53A (See Annotated Figures 14a-b) forms a first loop having a front portion, a rear portion (rear portion shown in 14b), an outside lateral portion (is a loop so implicitly has an outside lateral portion, see Figures 14a-b), and an inside lateral portion (is a loop so implicitly has an outside lateral portion, see Figures 14a-b), 
wherein the left leg strap 53B forms a second loop having a front portion (front portion shown in 14a), a rear portion (rear portion shown in 14b), an outside lateral portion (is a loop so implicitly has an outside lateral portion, see Figures 14a-b), and an inside lateral portion (is a loop so implicitly has an outside lateral portion, see Figures 14a-b), 
wherein the anti-rotation member R (See Annotated Figure 14a-b) has a first end portion 55A and a second end portion 55B opposite to the first end portion 55B (See Annotated Figure 14a-b), 
wherein the first end portion 55A is united to (lines 1454-1458 may be sewn which “unites”) the rear portion of the first loop 53A (See Figure 14b), and 
wherein the second end portion 55B is united to (lines 1454-1458 may be sewn which “unites”) the rear portion of the second loop 53B (See Figure 14b).
Regarding claim 19, Kato in view of Phillipe in view of MacAllister discloses the invention of claim 13 above.
Kato discloses routing the anti-rotation member portion R between the back of the right leg strap portion 53A worn on the right thigh RL of the subject and the back of the left leg strap portion 53B worn on the left thigh LL of the subject along a path (See Annotated Figures 14a-b, note that Figure 14a is front, Figure 14b is back): 
from the back of the right leg strap portion 53A to a left ilium of the subject, going around an outside of the right leg strap portion 53A and along a front side of a body of the subject; from the left ilium, folding back in toward a right ilium of the subject, going along a back side of the body of the subject; and from the right ilium to the back of the left thigh, going along the front side of the body of the subject and around the outside of the left leg strap portion 53B (See Annotated Figures 14a-b).
Regarding claim 20, Kato in view of Phillipe in view of MacAllister discloses the invention of claim 19 above.
Kato discloses stretching the anti-rotation member portion R lengthwise along the path (lines 1466-1470, the anti-rotation member R is tensioned thus stretched, see Annotated Figures 14a-b) and allowing the anti-rotation member portion R to move independently of the body of the subject along the path (See Annotated Figures 14a-b, wherein anti-rotation member R is not specifically attached to any part of the body except at the leg straps 53A/53B, thus implicitly allowing independent movement along the path).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2006149517 A) (see previously attached machine translation) in view of Philippe (WO 2004078077 A1) (see previously attached translation) in view of MacAllister (US 20030009120 A1) in view of Kassan (US 5799654 A).
Regarding claim 8, Kato in view of Phillipe in view of MacAllister discloses the invention of claim 1 above.
Kato further discloses a longitudinal length of the part of each of the right leg strap 53A and the left leg strap 53B corresponding to a circumference of the respective right (RL) and left (LL) thighs (See Figures 14a-b, wherein 53A and 53B are circular loops surrounding the thighs wherein loops implicitly have a circumference and as such the longitudinal length of 53A and 53B may be said to be based on the circumference of the RL and LL as the loops stretch to fit those parts of the body, see lines 1471-1472 where the material used for the straps is elastic in order to fit snugly against the thighs). 
Kato in view of Phillipe in view of MacAllister does not disclose wherein a substantial half of a longitudinal length of a part of each of the right leg strap and the left leg strap is less easily stretchable than a remainder of the longitudinal length.
However, Kassan teaches an analogous circumferential member (See Figure 6) wherein the member has a C-shaped rigid portion 34 (Col. 4 lines 39-41) where the portion 34 is padded to provide a comfortable fit around the appendage  and provides structure to create a snug fit (Col. 5 lines 6-15) for the strap 40 of the circumferential member in Figure 6. Where in Figure 6 this C-shaped portion 34 is substantially half of the circumference of the entire circumferential member which corresponds to half of the longitudinal length. 
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have added the C-shaped portion 34 as taught by Kassan to the thigh straps 53A and 53B of Kato to provide increased comfort and ensure an improved fit for the thigh straps 53B and 53A as they may be snugly adjusted (Col. 5 lines 6-15). 
Thus as the C-shaped portion 34 (from Kassan) is substantially half of the circumference of the entire circumferential member which corresponds to half of the longitudinal length and rigid, Kato as combined discloses a substantial half of a longitudinal length of a part of each of the right leg strap 53A and the left leg strap 53B is less easily stretchable as one half is C-shaped rigid padding and the other half is elastic where rigid padding is less stretchable than an elastic strap.
Claims 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2006149517 A) (see previously attached machine translation) in view of Philippe (WO 2004078077 A1) (see previously attached translation) in view of MacAllister (US 20030009120 A1) in view of Mueller (US 0880904 A)
Regarding claim 10, Kato in view of Phillipe in view of MacAllister discloses the invention of claim 1 above.
Kato in view of Phillipe in view of MacAllister does not disclose further comprising an upper body strap, the upper body strap having a strip shape and a length configured to connect an outside of the right leg strap worn on the right thigh of the subject and an outside of the left leg strap worn on the left thigh of the subject with each other along a path: from the outside of the right leg strap to a top of the left shoulder of the subject along a back side of a body of the subject; from the top of the left shoulder to a left underarm of the subject along a front side of the body of the subject; from the left underarm to a right underarm of the subject along the back side of the body of the subject; from the right underarm to a top of the right shoulder of the subject along the front side of the body of the subject; and from the top of the right shoulder to the outside of the left leg strap along the back side of the body of the subject, or vice versa; wherein both ends of the upper body strap are configured to be attached to and removed from the respective outsides of the right leg strap and the left leg strap.
However, Mueller teaches a back supporter in the form of an upper body strap (See Figures 1 and 2) having a strip shape (See Figure 1 and 2 where the strap is stripe-shaped in that it is long and generally thin) and a length configured to connect an outside of the right leg strap 5 worn on the right thigh of the subject and an outside of the left leg strap 5 worn on the left thigh of the subject (See Figure 1 where the upper body strap is connected to the back of the left and right leg straps) with each other along a path (See annotated Figure 1, where the arrows show the below path of the upper body strap in relation to the human body): 
from the outside of the right leg strap to the top of the left shoulder of the subject along the back side of the body of the subject; 
from the top of the left shoulder to the left underarm of the subject along the front side of the body of the subject; 
from the left underarm to the right underarm of the subject along the back side of the body of the subject; 
from the right underarm to the top of the right shoulder of the subject along the front side of the body of the subject; 
and from the top of the right shoulder to the outside of the left leg strap along the back side of the body of the subject, or vice versa.
The upper body strap device of Mueller may effectively brace the user’s back (lines 17-22) and may assist a user in actions needing bending of the body (Lines 12-16). These functions will also work to aid in the user’s posture through the elastic portions of the strap (lines 53-57) creating tensions such that the chest will be pulled back and create a more aligned spine.
 Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have used the upper body strap of Mueller in conjunction with the device 61 of Kato in view of Phillipe in view of MacAllister, because the invention of Kato has improved function when used with good posture (see lines 1459-1465) and the device of Mueller aids the user in having good posture and supporting the back (lines 17-22, see above), as such using Mueller with the device of Kato will directly improve the functionality of Kato. When using the device of Mueller with Kato the leg straps 5 will connect/attach to the leg straps 53A and 53B of Kato through physical contact. Thus both ends of the upper body strap can be attached to and removed from the respective outsides of the right leg strap and the left leg strap through simply removing the device of Mueller and removing physical contact of the straps 5 from straps 53A and 53B of Kato.
Regarding claim 11, Kato in view of Phillipe in view of MacAllister in view of Mueller discloses the invention of claim 10 above.
Mueller further teaches that the upper body strap is stretchable lengthwise (lines 53-57, sections 8 of the upper body strap, see Figures 1 and 2, are formed of elastic material so the upper body strap is stretchable lengthwise as elastic material is stretchable).
Regarding claim 16, Kato in view of Phillipe in view of MacAllister discloses the method of claim 13 above.
Kato in view of Phillipe does not disclose the method further comprising connecting an outside of the right leg strap portion worn on the right thigh of the subject and an outside of the left leg strap worn portion on the left thigh of the subject with each other using a strip-shaped upper body strap routed along a path: from the outside of the right leg strap portion to a top of the left shoulder of the subject along a back side of a body of the subject; from the top of the left shoulder to a left underarm of the subject along a front side of the body of the subject; from the left underarm to a right underarm of the subject along the back side of the body of the subject; from the right underarm to a top of the right shoulder of the subject along the front side of the body of the subject; and from the top of the right shoulder to the outside of the left leg strap portion along the back side of the body of the subject, or vice versa, wherein both ends of the upper body strap are configured to be attached to and removed from the respective outsides of the right leg strap portion and the left leg strap portion.
However, Mueller teaches a back supporter in the form of an upper body strap (See Figures 1 and 2) having a strip shape (See Figure 1 and 2 where the strap is stripe-shaped in that it is long and generally thin) and a length configured to connect an outside of the right leg strap 5 worn on the right thigh of the subject and an outside of the left leg strap 5 worn on the left thigh of the subject (See Figure 1 where the upper body strap is connected to the back of the left and right leg straps) with each other the upper body strap routed along a path (See annotated Figure 1, where the arrows show the below path of the upper body strap in relation to the human body): 
from the outside of the right leg strap to the top of the left shoulder of the subject along the back side of the body of the subject; 
from the top of the left shoulder to the left underarm of the subject along the front side of the body of the subject; 
from the left underarm to the right underarm of the subject along the back side of the body of the subject; 
from the right underarm to the top of the right shoulder of the subject along the front side of the body of the subject; 
and from the top of the right shoulder to the outside of the left leg strap along the back side of the body of the subject, or vice versa.
The upper body strap device of Mueller may effectively brace the user’s back (lines 17-22) and may assist a user in actions needing bending of the body (Lines 12-16). These functions will also work to aid in the user’s posture through the elastic portions of the strap (lines 53-57) creating tensions such that the chest will be pulled back and create a more aligned spine.
 Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have used the upper body strap of Mueller in conjunction with the device 61 of Kato in view of Phillipe in view of MacAllister, because the invention of Kato has improved function when used with good posture (see lines 1459-1465) and the device of Mueller aids the user in having good posture and supporting the back (lines 17-22, see above), as such using Mueller with the device of Kato will directly improve the functionality of Kato. When using the device of Mueller with Kato the leg straps 5 will connect/attach to the leg straps 53A and 53B of Kato through physical contact. Thus both ends of the upper body strap can be attached to and removed from the respective outsides of the right leg strap and the left leg strap through simply removing the device of Mueller and removing physical contact of the straps 5 from straps 53A and 53B of Kato, and thus wherein this further teaches as a whole the method of connecting the leg straps 53A/53B along the route as discussed above.
Regarding claim 17, Kato in view of Mueller in view of MacAllister discloses the method of claim 16 above.
Mueller further teaches that the upper body strap is stretchable lengthwise (lines 53-57, sections 8 of the upper body strap, see Figures 1 and 2, are formed of elastic material so the upper body strap is stretchable lengthwise as elastic material is stretchable).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2006149517 A) (see previously attached machine translation) in view of Philippe (WO 2004078077 A1) (see previously attached translation) in view of MacAllister (US 20030009120 A1) in view of Mueller (US 0880904 A) in view of Barbosa (US 20140336555 A1).
Regarding claim 12, Kato in view of Phillipe in view of MacAllister discloses the invention of claim 7 above.
Kato in view of Phillipe in view of MacAllister does not disclose further comprising an upper body strap, the upper body strap having a strip shape and a length configured to connect an outside of the right leg strap worn on the right thigh of the subject and an outside of the left leg strap worn on the left thigh of the subject with each other along a path: from the outside of the right leg strap to a top of the left shoulder of the subject along a back side of a body of the subject; from the top of the left shoulder to a left underarm of the subject along a front side of the body of the subject; from the left underarm to a right underarm of the subject along the back side of the body of the subject; from the right underarm to a top of the right shoulder of the subject along the front side of the body of the subject; and from the top of the right shoulder to the outside of the left leg strap along the back side of the body of the subject, or vice versa. 
However, Mueller teaches a back supporter in the form of an upper body strap (See Figures 1 and 2) having a strip shape (See Figure 1 and 2 where the strap is stripe-shaped in that it is long and generally thin) and a length configured to connect an outside of the right leg strap 5 worn on the right thigh of the subject and an outside of the left leg strap 5 worn on the left thigh of the subject (See Figure 1 where the upper body strap is connected to the back of the left and right leg straps) with each other along a path (See annotated Figure 1, where the arrows show the below path of the upper body strap in relation to the human body): 
from the outside of the right leg strap to the top of the left shoulder of the subject along the back side of the body of the subject; 
from the top of the left shoulder to the left underarm of the subject along the front side of the body of the subject; 
from the left underarm to the right underarm of the subject along the back side of the body of the subject; 
from the right underarm to the top of the right shoulder of the subject along the front side of the body of the subject; 
and from the top of the right shoulder to the outside of the left leg strap along the back side of the body of the subject, or vice versa.

    PNG
    media_image3.png
    397
    425
    media_image3.png
    Greyscale

The upper body strap device of Mueller may effectively brace the user’s back (lines 17-22) and may assist a user in actions needing bending of the body (Lines 12-16). These functions will also work to aid in the user’s posture through the elastic portions of the strap (lines 53-57) creating tensions such that the chest will be pulled back and create a more aligned spine.
 Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have used the upper body strap of Mueller in conjunction with the device 61 of Kato in view of Phillipe in view of MacAllister, because the invention of Kato has improved function when used with good posture (see lines 1459-1465) and the device of Mueller aids the user in having good posture and supporting the back (lines 17-22, see above), as such using Mueller with the device of Kato will directly improve the functionality of Kato. When using the device of Mueller with Kato the leg straps 5 will connect/attach to the leg straps 53A and 53B of Kato through physical contact. Thus both ends of the upper body strap can be attached to and removed from the respective outsides of the right leg strap and the left leg strap through simply removing the device of Mueller and removing physical contact of the straps 5 from straps 53A and 53B of Kato.
Kato in view of Phillipe in view of MacAllister and Mueller does not disclose a vertical connection member, the vertical connection member being configured so as to connect a substantial center of a portion of the upper body strap (of Mueller) running from the left underarm to the right underarm along the back side of the body of the subject (See Annotated Figure 1 of Mueller) and a substantial center of a portion of the anti-rotation member R (of Kato) running from the left ilium to the right ilium along the back side of the body of the subject (portion 62, see Figures 14a-b).
However, Barbosa teaches an analogous back support device in the form of a posture correction device (Abstract) with similar functions to Mueller wherein Barbosa comprises a vertical connection member 30 (See Figure 3) on the back of the user which connects upper body straps 20 and 24 and a belt 38 at respective centers wherein the vertical connection member 30 is adjustable [0043] and may adjusted to alter the forces of the back strap onto the back [0044].
Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have added the vertical connection member 30 as taught by Barbosa to an analogous center of the back of portion 62 of Kato as modified by Mueller and Phillipe (See Figures 14a-b) and an analogous center of the back strap of Mueller (See Annotated Figure 1 above) in order to create adjustable postural forces between the two (Barbosa, [0043-0044]) and thus increase customizability of the device as combined.
Thus as combined, Kato in view of Phillipe, MacAllister, Mueller, and Barbosa discloses a vertical connection member 30, the vertical connection member 30 being configured so as to connect a substantial center of the portion of the upper body strap (of Mueller) running from the left underarm to the right underarm along the back side of the body of the subject (see Annotated Figure 1 of Mueller) and a substantial center of the portion of the anti-rotation member R running from the left ilium to the right ilium along the back side of the body of the subject (see portion 62, Figures 14a-b of Kato).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        8/17/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786